COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      The State of Texas v. Robert Michael Gault

Appellate case number:    01-22-00157-CR

Trial court case number: 1758852

Trial court:              339th District Court of Harris County

        The State of Texas is appealing from the trial court’s orders granting the defendant’s
pretrial motion to require the State to return evidence, namely a cell phone, in the possession of
the State. The State claims that the trial court’s orders effectively suppress evidence for which a
search warrant has allegedly issued to examine the cell phone’s contents. The State filed its notice
of appeal on March 1, 2022. See TEX. CODE CRIM. PROC. art.44.01(a)(5).
        The State has filed an emergency motion asking this Court to stay the trial court’s orders
and all trial court proceedings. We grant the motion. The trial court’s orders signed on February
21, 2022 and March 1, 2022, and all trial court proceedings are stayed pending disposition of this
appeal. See TEX. CODE CRIM. PROC. art.44.01(e).
         The Court will consider any arguments raised by appellee concerning the issuance of this
stay if appellee files a response within 5 days.
       It is so ORDERED.

Judge’s signature: /s/ Richard Hightower
                   X Acting individually      Acting for the Court


Date: March 2, 2022